IN THE SUPREME COURT OF THE STATE OF DELAWARE

RUSSELL E. PLANITZER and LTP    §
FUND II, L.P.,                  §
                                §                 No. 434, 2018
      Defendants-Below,         §
      Appellants,               §
                                §                 Court Below:
      v.                        §                 Court of Chancery
                                §                 of the State of Delaware
MARBEK REVOCABLE TRUST,         §
HARVEST GROWTH CAPTIAL LLC, §
HARVEST GROWTH CAPITAL II       §                 C.A. No. 11580-VCL
LLC, SATURN PARTNERS LP III and §
SPLP II OPPORTUNITY LP,         §
                                §
      Plaintiffs-Below,         §
      Appellees.                §

                             Submitted: February 6, 2019
                             Decided:   February 11, 2019

Before VALIHURA, SEITZ and TRAYNOR, Justices.

                                        ORDER

       This 11th day of February, 2019, having considered this matter on the briefs and

oral arguments of the parties and the record below and having concluded that the same

should be affirmed on the basis of, and for the reasons assigned by the Court of Chancery

in its Order Approving the Settlement Distribution List dated July 31, 2018, and in its Final

Judgment dated August 21, 2018;

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:


                                          /s/ Karen L. Valihura
                                          Justice